Citation Nr: 9920741	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-31 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  The propriety of the initial rating assigned for the 
service-connected hiatal hernia with gastroesophageal reflux, 
currently evaluated at a noncompensable level.  

2.  The propriety of the initial rating assigned for the 
service-connected impingement syndrome of the left shoulder, 
currently evaluated at a noncompensable level.  

3.  The propriety of the initial rating assigned for the 
service-connected residuals of a right scaphoid fracture, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to service connection for a right shoulder 
disability.  

5.  Entitlement to service connection for a left wrist 
disability.  




ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from February 1977 to 
September 1996 with unspecified prior active service of 4 
months and 3 days.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from an October 1996 decision of the RO.  



REMAND

The veteran contends, in essence, that his service-connected 
hiatal hernia with gastroesophageal reflux, impingement 
syndrome of the left shoulder and residuals of right scaphoid 
fracture are severe enough to warrant higher ratings.  He 
also claims that he is entitled to service connection for 
right shoulder and left wrist disabilities.  

A careful review of the service medical records shows that, 
in June 1979, the veteran complained of left shoulder pain.  
In December 1991, the veteran was reported to be 71/2 months 
status post De Quervain's fracture of the left hand.  He was 
reported to have point tenderness and was assessed with left 
hand De Quervain's fracture.  

On a VA joints examination in July 1997, the veteran reported 
that he had had intermittent mild pain in his right shoulder 
for the previous two to three years and that he had pain in 
the left shoulder joint that flared up weekly.  He also 
reported that he had developed pain in the left wrist in 
service and had been diagnosed with tendonitis.  He also 
indicated that he had recently noticed pain in the left 
wrist.  The veteran was diagnosed with residual right 
scaphoid fracture, history of minimal left wrist pain, 
history of left shoulder impingement syndrome and history of 
mild right shoulder pain, all of which were shown to be 
without x-ray evidence of disease.  

On a VA examination in July 1997, the veteran was diagnosed 
with history of hiatal hernia with gastroesophageal reflux 
disease.  The examiner referred to a CBC report in regard to 
a determination as to whether the veteran had anemia; 
however, no such report is of record.  Because the presence 
of anemia is a factor to be considered pursuant to the rating 
criteria for the service-connected hiatal hernia under 
38 C.F.R. § 4.114 including Diagnostic Code 7346 (1998), 
additional development is necessary.  See 38 C.F.R. § 4.2 
(1998).  

The veteran's claims of entitlement to higher ratings for the 
service-connected hiatal hernia with gastroesophageal reflux, 
impingement syndrome of the left shoulder and residuals of 
right scaphoid fracture are well grounded in that they are 
not inherently implausible.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999).  VA therefore has a duty to assist him in 
developing the facts pertinent to his claims.  See 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
examiner should determine whether the affected joint 
exhibited weakened movement, excess fatigability or 
incoordination.  These determinations were to be expressed in 
terms of additional range of motion lost due to any pain, 
weakened movement, excess fatigability or incoordination.  
Id.; See also 38 C.F.R. §§ 4.40, 4.45 (1998).  The July 1997 
VA examination did not specifically fulfill these 
requirements in evaluating the veteran's residuals of right 
scaphoid fracture and left shoulder disability.  

The Board also notes that the Court recently recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  The RO should consider whether 
"staged" rating is warranted for the veteran's service-
connected disabilities.  

The Board also finds that, because of the veteran's 
complaints of right shoulder and left wrist problems both 
during and shortly after his discharge from service, a 
contemporaneous examination of the veteran is necessary to 
take into account the records of prior medical treatment.  
Green, 1 Vet. App. 121 (1991).  

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
his claimed right shoulder and left wrist 
disabilities and his service-connected 
hiatal hernia with gastroesophageal 
reflux, impingement syndrome of the left 
shoulder and residuals of right scaphoid 
fracture since his discharge from 
service.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the service-connected 
impingement syndrome of the left shoulder 
and residuals of right scaphoid fracture.  
The claims folder must be made available 
to the examiner prior to the examination.  
All indicated tests must be performed and 
the examination must include complete 
range of motion testing of the left 
shoulder and right wrist.  In addition to 
noting the range of motion of the left 
shoulder and right wrist, the examiner 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
left shoulder or right wrist due to any 
of the following:  (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  

3.  The veteran should be scheduled for a 
VA examination to determine the current 
extent of the service-connected hiatal 
hernia with gastroesophageal reflux.  
Before evaluating the veteran, the 
examiner should be provided with the 
claims folder for review in connection 
with his or her evaluation.  All 
indicated tests should be accomplished.  
The examiner should comment as to the 
presence and severity of symptoms of 
pain, vomiting, material weight loss, 
hematemesis, melena, anemia, epigastric 
distress, dysphagia, pyrosis, 
regurgitation, or substernal, arm or 
shoulder pain due to the service-
connected disability.  

4.  The RO should also schedule the 
veteran for a VA orthopedic examination 
to determine the nature and likely 
etiology of his claimed right shoulder 
and left wrist disabilities.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
The examiner should elicit from the 
veteran and record a full medical history 
and should report detailed medical 
findings.  Based on his/her review of the 
case, it is requested that the examiner 
express an opinion as to the likelihood 
that the veteran has a current right 
shoulder or left wrist disability due to 
disease or injury incurred in or 
aggravated by service.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
the medical records noted hereinabove, 
and include the factors upon which the 
opinions are based.  

5.  After completion of all requested 
development, the RO should again review 
the veteran's claims on the basis of all 
the evidence of record.  The RO must 
consider whether a staged rating is 
applicable, consistent with the Court's 
decision in Fenderson v. West, in regard 
to the service-connected hiatal hernia 
with gastroesophageal reflux, impingement 
syndrome of the left shoulder and 
residuals of right scaphoid fracture.  If 
any action taken remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if indicated.  No action is 
required of the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this remand is to obtain additional 
information concerning the veteran's case.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

